919 F.2d 738
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.The FULOP FAMILY;  Plaintiff,Imre Fulop, Sr.;  Mary A. Fulop, Plaintiffs-Appellants,v.UNITED STATES of America;  City Federal Savings Bank,Defendants-Appellees.
No. 90-3294.
United States Court of Appeals, Sixth Circuit.
Dec. 10, 1990.

1
Before BOYCE F. MARTIN and NATHANIEL R. JONES, Circuit Judges;  and EDGAR, District Judge.*

ORDER

2
The plaintiffs, Imre and Mary Fulop, appeal pro se from the district court's order dismissing their complaint under 28 U.S.C. Sec. 1915(d).  Their case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, the panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


3
In their complaint, the plaintiffs alleged that the defendants entered into a conspiracy to deprive them of their constitutional rights in violation of 42 U.S.C. Secs. 1981-1985, 28 U.S.C. Secs. 2671-2680, and the Universal Declaration of Human Rights.  On February 28, 1990, the district court issued a memorandum opinion and an order that dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d).  It is from this judgment that the plaintiffs now appeal.


4
Upon review, we conclude that the complaint was correctly dismissed for the reasons well-stated in the district court's memorandum opinion.  Moreover, the arguments advanced in the plaintiffs' brief on appeal do nothing to cure the frivolity that is inherent in their complaint.


5
Accordingly, the plaintiffs' request for pauper status is granted for the limited purpose of reviewing this appeal and the judgment of the district court is affirmed.  Rule 9(b)(4), Rules of the Sixth Circuit.



*
 The Honorable R. Allan Edgar, U.S. District Judge for the Eastern District of Tennessee, sitting by designation